          Case 2:19-cv-01813-RSL Document 16 Filed 07/20/20 Page 1 of 1



 1

 2

 3

 4                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 5                                   AT SEATTLE
 6
      ANNETTE CADET,
 7
                            Plaintiff,                  CASE NO. C19-1813RSL
 8
                    v.
                                                        ORDER GRANTING LEAVE
 9
                                                        TO AMEND
      FRANCISCO S. ZEPADA,
10
      GEORGE DAVIS, and KEVIN H.
      JOHNSON,
11
                            Defendants.
12

13

14          This matter comes before the Court on plaintiff’s motion to amend the complaint

15   to add the King County Sheriff’s Department as a defendant. The motion is GRANTED.

16   Plaintiff shall, within 21 days of the date of this Order, file a “Second Amended

17   Complaint” adding the King County Sheriff’s Department and identifying the acts of

18   which it is accused and how those acts violated plaintiff’s legal rights. The amended

19   complaint will replace the existing complaint in its entirety.

20

21          Dated this 20th day of July, 2020.

22                                               A
                                                 Robert S. Lasnik
23                                               United States District Judge

24

25

26

     ORDER GRANTING LEAVE
     TO AMEND – 1
